internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp plr-108534-00 date date mutual bank corporation a bank mhc shc state x y date b date c this letter responds to your request of date for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in that request and later correspondence is summarized below the rulings contained in this letter are based upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process summary of facts mutual bank is a state x chartered mutual_savings_bank engaged in banking and banking related business in state x as a mutual entity mutual bank does not have authorized capital stock instead holders of mutual bank deposit accounts the depositors have mutual ownership interests consisting of liquidation and voting rights in mutual bank plr-108534-00 corporation a is a publicly held state x stock corporation that owns all of the stock of bank a state x chartered savings and loan association for what are represented to be valid business purposes mutual bank’s board_of directors has decided that mutual bank should convert to a federally chartered mutual holding_company structure within the mutual holding_company group there will be a stock holding_company that will offer shares to certain depositors and others as described below in addition for what are represented to be valid business purposes mutual bank’s and corporation a’s boards of directors have decided that corporation should merge with and into a corporation that will be a newly-formed affiliate of mutual bank proposed transactions mutual bank proposes the following steps all of which will be undertaken pursuant to a plan and will occur simultaneously or sequentially on approximately the same date i mutual bank will exchange its state x mutual_savings_bank charter for a federal mutual_savings_bank charter the first conversion ii mutual bank will form a federally chartered mutual holding_company mhc and a federally-chartered stock holding corporation shc as wholly owned subsidiaries iii mhc will form a transitory federal stock savings bank transitory as a wholly owned subsidiary iv mutual bank will contribute the stock of shc to mhc v mutual bank will exchange its federal mutual_savings_bank charter received in the first conversion for a federal stock savings bank charter and will become stock bank the second conversion in the second conversion the depositors will constructively exchange their mutual ownership interests in mutual bank for shares of stock in stock bank vi transitory will merge with and into stock bank with stock bank surviving as a wholly owned subsidiary of mhc the transitory merger in the transitory merger the depositors will exchange the stock of stock bank constructively received in the second conversion for mutual ownership interests in mhc the exchange vii mhc will contribute the stock of stock bank to shc the contribution plr-108534-00 viii corporation will merge with and into shc with shc surviving the merger in the merger the former shareholders of corporation a will receive stock in shc and cash ix shc will offer for sale the offering shares of its common_stock with priority subscription rights granted in descending order to certain depositors of the former mutual bank certain employee stock benefit plans of shc other depositors the directors officers and employees of the former mutual bank and certain members of the general_public collectively the offerees as a result of the transactions described above stock bank will be a wholly owned subsidiary of shc which will be until the transactions described above in steps viii and ix a wholly owned subsidiary of mhc bank will become a wholly owned subsidiary of shc in the merger in addition mhc will not have authorized capital stock rather mutual ownership interests in mhc will consist solely of distribution rights including rights in liquidation and voting rights the depositors will retain interests in mhc as long as they maintain their deposit accounts in stock bank after the consummation of the transactions described above mhc will own more than y percent of the outstanding_stock of shc you propose that the transactions in steps i through vii above be treated as the conversion of mutual bank to stock bank in two separately respected steps followed by the transfer of stock bank by its owners to mhc in exchange for mutual ownership interests in mhc followed by the transfer of stock bank by mhc to shc you further propose that a the first conversion and the second conversion each be treated as separate reorganizations described in sec_368 of the internal_revenue_code_of_1986 as amended b the transitory merger and the exchange be treated as a transfer of property solely in exchange for stock described in sec_351 and c the property transfers to shc made in the contribution the merger and the offering be treated as transfers of property described in sec_351 sec_3 of revproc_2000_3 2000_1_irb_103 provides that the internal_revenue_service will not rule on the qualification of a transaction as a reorganization under sec_368 sec_3 of revproc_2000_3 2000_1_irb_103 provides that the service will not rule on the application of sec_351 to an exchange of stock for stock in the formation of a holding_company although revproc_2000_3 provides a general no-rule policy concerning sec_368 and sec_351 it also provides that the service has discretion to rule on significant subissues that must be resolved to determine whether a transaction qualifies under those sections the service will only rule on such subissues if they are significant and not clearly and adequately addressed by a statute regulation decision of the supreme court tax_treaty revenue_ruling revenue_procedure notice or other authority published in the internal_revenue_bulletin plr-108534-00 representations a the first conversion will not materially affect the depositors’ liquidating voting and other proprietary interests in mutual bank b to the best of the taxpayer’s knowledge and belief i the first conversion will qualify under sec_368 if the service rules as the taxpayer proposes on such conversion ii the second conversion will qualify under sec_368 if the service rules as the taxpayer proposes on such conversion iii the merger of transitory with and into stock bank with stock bank surviving in connection with which the depositors of stock bank transfer the stock of stock bank constructively received in the second conversion to mhc in exchange for mutual ownership interests in mhc will qualify under sec_351 if the service rules as the taxpayer proposes on the subissue and iv the merger of corporation a with and into shc in which shc will issue stock and cash to corporation a combined in the same overall transaction with the issuance of shc stock to mhc in exchange for the stock of stock bank and the issuance of shc stock to certain depositors of mutual bank certain shc employee benefit plans and the directors officers and employees of the former mutual bank for cash in a subscription offering and if shares remain available to the public in a community offering all pursuant to a plan of restructuring adopted on date b and most recently amended and restated on date c will qualify under sec_351 if the service rules as the taxpayer proposes on the subissue c mutual bank maintains a reserve for bad_debts created under sec_593 that is attributable to the taxable years beginning before date the pre-1988 reserves of mutual bank d upon consummation of the transactions described herein the pre-1988 reserves of mutual bank will be reserves of stock bank e bank maintains a reserve for bad_debts created under sec_593 that is attributable to taxable years beginning before date the pre-1988 reserves of bank f upon consummation of the transactions described herein the pre-1988 reserves of bank will be reserves of bank which will have exchanged its state x capital stock savings and loan association charter for a federal stock savings bank charter prior to the merger plr-108534-00 rulings based solely on the information submitted and the representations set forth above we rule as follows the requirement of sec_1_368-1 and e of the income_tax regulations that there be a continuity_of_interest in a reorganization is satisfied in the first conversion cf revrul_69_3 1969_1_cb_103 the requirement of sec_1_368-1 and e that there be a continuity_of_interest in a reorganization is satisfied by the depositors' constructive exchange of mutual ownership interests in mutual bank for stock in stock bank in the second conversion notwithstanding the exchange see revrul_80_105 1980_1_cb_78 neither the second conversion the transitory merger the exchange the contribution the offering nor the merger will prevent the first conversion from qualifying as a reorganization under sec_368 see sec_1_368-1 revrul_96_29 1996_1_cb_50 revrul_69_516 1969_2_cb_56 neither the first conversion the transitory merger the exchange the contribution the offering nor the merger will prevent the second conversion from qualifying as a reorganization under sec_368 see sec_1_368-1 revrul_96_29 revrul_69_516 the transitory merger in which the exchange occurs will be treated as the depositors' transfer of stock bank to mhc in exchange for mutual ownership interests in mhc see revrul_90_95 1990_2_cb_67 revrul_67_448 1967_2_cb_144 the mutual ownership interests in mhc received by the depositors will be treated as a stock within the meaning of sec_351 see revrul_78_286 1978_2_cb_145 revrul_69_3 the common_stock of shc constructively received by corporation a and constructively distributed to the shareholders of corporation a in the merger will be aggregated with the common_stock of shc received by mhc in the contribution and by the offerees in step ix for the purpose of determining whether corporation a mhc and the offerees are in control of shc within the meaning of sec_368 we express no opinion regarding the following matters which will be determined upon audit of the federal_income_tax returns of mutual bank corporation a stock bank shc and mhc a whether the first conversion and the second conversion qualify as reorganizations under sec_368 b whether the transitory merger and plr-108534-00 the exchange qualify under sec_351 c whether the merger qualifies as a reorganization under sec_368 and d whether the transactions described in steps vii viii and ix qualify under sec_351 in addition we express no opinion on the tax treatment of the proposed transactions under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings procedural matters this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each affected taxpayer for the taxable_year in which the transactions covered by this letter are completed in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely yours associate chief_counsel corporate by stephen p fattman assistant to the chief branch
